DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                  Priority under 35 U.S.C. 119
2.           Acknowledgment is made of a claim for foreign priority under 35U.S.C. 119(a)-(d) or (f), and a certified copy of the priority document has been received.

                                              Information Disclosure Statement
3.           All documents cited in the Information Disclosure Statement filed on 09/06/2021 are considered by examiner.

                                                                   Drawings
4.           All drawings filed on 09/06/2021 are approved by examiner.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-11, 1, 2 and 5, respectively, of U.S. Patent No. 11,152,860. Although the claims at issue are not identical, they are not patentably distinct from each other because:


                   Present Application
              U.S. Pat. No. 11,152,860
Claim 1: A multi-phase switching regulator, comprising: a first regulating circuit configured to receive an input voltage and to output a first sub-output voltage with a first phase to a first output node by transforming the input voltage; a second regulating circuit configured to receive the input voltage and to output a second sub-output voltage with a second phase to a second output node by transforming the input voltage; a first current sensor configured to sense a first current flowing in the first output node; a second current sensor configured to sense a second current flowing in the second output node; and a current balancer configured to receive the first current and the second current and to output a current control signal to the second regulating circuit based on a first sensing value of the first current and a second sensing value of the second current, and wherein the second regulating circuit adjusts a second current level of the second current to be equal to a first current level of the first current based on the current control signal.
Claim 9: A multi-phase switching regulator, comprising: a first regulating circuit configured to receive an input voltage and to output a first sub-output voltage with a first phase to a first output node by transforming the input voltage; a second regulating circuit configured to receive the input voltage and to output a second sub-output voltage with a second phase to a second output node by transforming the input voltage; a first current sensor configured to sense a first current flowing in the first output node; a second current sensor configured to sense a second current flowing in the second output node; and a first current balancer configured to receive the first current and the second current and to output a first current control signal to the second regulating circuit based on a first sensing value of the first current and a second sensing value of the second current, wherein the second regulating circuit is configured to adjust a second current level of the second current to be equal to a first current level of the first current based on the first current control signal.
Claim 2: wherein the current balancer comprises: a first sampler configured to generate a first current signal by sampling the first current; a second sampler configured to generate a second current signal by sampling the second current; a first filter configured to filter the first current signal; a second filter configured to filter the second current signal; and an amplifier configured to generate the current control signal by comparing a filtered first current signal with a filtered second current signal.
Claim 10:  wherein the first current balancer comprises: a first sampler configured to generate a first current signal by sampling the first current; a second sampler configured to generate a second current signal by sampling the second current; a first filter configured to filter the first current signal; a second filter configured to filter the second current signal; and an amplifier configured to generate the first current control signal by comparing the filtered first current signal with the filtered second current signal.
Claim 3: wherein the current balancer comprises: a first sampler configured to generate a first current signal by sampling the first current; a second sampler configured to generate a second current signal by sampling the second current; a first filter configured to filter the first current signal; a second filter configured to filter the second current signal; a comparator configured to generate a current comparison signal by comparing a filtered first current signal with a filtered second current signal; a counter configured to output a current raising signal or a current sinking signal based on the current comparison signal; and at least one current source configured to adjust the current control signal based on the current raising signal or the current sinking signal.
Claim 11: wherein the first current balancer comprises: a first sampler configured to generate a first current signal by sampling the first current; a second sampler configured to generate a second current signal by sampling the second current; a first filter configured to filter the first current signal; a second filter configured to filter the second current signal; a comparator configured to generate a current comparison signal by comparing the filtered first current signal with the filtered second current signal; a counter configured to output a current raising signal or a current sinking signal based on the current comparison signal; and at least one current source configured to adjust the first current control signal based on the current raising signal or the current sinking signal.
Claim 4: further comprising: an interleaving circuit configured to generate repeatedly and sequentially a first set signal and a second set signal by comparing a reference voltage with an output voltage generated based on the first sub-output voltage and the second sub-output voltage and by repeatedly and alternately emitting a first signal to generate the first set signal when the output voltage declines to the reference voltage and a second signal to generate the second set signal when the output voltage next declines to the reference voltage, and to provide the first set signal to the first regulating circuit and to provide the second set signal to the second regulating circuit, wherein the first regulating circuit transforms the input voltage in response to the first set signal, and wherein the second regulating circuit transforms the input voltage in response to the second set signal.
Claim 1: … a first regulating circuit configured to receive an input voltage and to generate a first sub-output voltage with a first phase by transforming the input voltage in response to a first set signal; a second regulating circuit configured to receive the input voltage and to generate a second sub-output voltage with a second phase by transforming the input voltage in response to a second set signal; and an interleaving circuit configured to generate repeatedly and sequentially the first set signal and the second set signal by comparing a reference voltage with an output voltage generated based on the first sub-output voltage and the second sub-output voltage and by repeatedly and alternately emitting a first signal to generate the first set signal when the output voltage declines to the reference voltage and a second signal to generate the second set signal when the output voltage next declines to the reference voltage, and to provide the first set signal to the first regulating circuit and to provide the second set signal to the second regulating circuit.
Claim 5: wherein the interleaving circuit comprises: a comparator configured to compare the reference voltage with the output voltage and to output a count signal when the output voltage reaches the reference voltage; and a counter configured to receive the count signal and repeatedly and sequentially to output the first set signal and the second set signal based on a number of times the count signal is received.
Claim 2: wherein the interleaving circuit comprises: a comparator configured to compare the reference voltage with the output voltage and to output a count signal when the output voltage reaches the reference voltage; and a counter configured to receive the count signal and repeatedly and sequentially to output the first set signal and the second set signal based on a number of times the count signal is received.
Claim 6: wherein the first regulating circuit comprises: a first on-time generator configured to output a first power input signal based on the first set signal; and a first channel configured to output the first sub-output voltage to the first output node in response to the first power input signal, wherein the second regulating circuit comprises: a second on-time generator configured to output a second power input signal based on the second set signal; and a second channel configured to output the second sub-output voltage to the second output node in response to the second power input signal, and wherein the second on-time generator adjusts a duty ratio of the second power input signal based on the current control signal.
Claim 5: wherein the first regulating circuit comprises: a first on-time generator configured to output a first power input signal based on the first set signal; and a first channel configured to output the first sub-output voltage to a first output node in response to the first power input signal, and wherein the second regulating circuit comprises: a second on-time generator configured to output a second power input signal based on the second set signal; and a second channel configured to output the second sub-output voltage to a second output node in response to the second power input signal.
Claim 7: … wherein the second on-time generator is configured to adjust a duty ratio of the second power input signal based on the current control signal.



Allowable Subject Matter
7.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	Claims 8-20 are allowable over prior art of record.

9.	None of prior art of record taken alone or in combination shows wherein the second on-time generator comprises: a ramp voltage generating circuit configured to generate a ramp voltage; a ramp voltage comparator configured to compare a comparison voltage with the ramp voltage and to output a comparison result; and a latch configured to output the second power input signal based on the comparison result and the second set signal, and wherein the comparison voltage is adjusted based on the current control signal as recited in claim 7;  or a first current balancer configured to receive a current selected among the first to third current and to receive the second current and to output a first current control signal to the second regulating circuit based on a reference sensing value of a selected current and a second sensing value of the second current, and a second current balancer configured to receive the current and the third current and to output a second current control signal to the third regulating circuit based on the reference sensing value and a third sensing value of the third current, wherein the second regulating circuit adjusts a second current level of the second current to be equal to a select current level of the selected current based on the first current control signal, and wherein the third regulating circuit adjusts a third current level of the third current to be equal to the select current level based on the second current control signal along with further detailed limitations in claims 8-16;  or a first voltage sensor configured to sense the first sub-output voltage; a second voltage sensor configured to sense the second sub-output voltage; and a voltage balancer configured to output a voltage control signal to the second regulating circuit based on a first sensing value of the first sub-output voltage and a second sensing value of the second sub-output voltage, and wherein the second regulating circuit adjusts a voltage level of the second sub-output voltage to be equal to a voltage level of the first sub-output voltage based on the voltage control signal along with further detailed limitations as recited in claims 17-20.


				Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838